DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the seals include an elongated cutout between the front panel and the back panel of the flat flange”. However, claim 1, from which claim 4 depends, merely defines the flat flange as having a front panel and a back panel. The structure of an elongated cutout between the front panel and the back panel of the flat flange is therefore not clear. Additionally, the claim fails to make clear how a seal can include a cutout. Accordingly, the structure intended by the language of the claim is not clear and thus, the claim is rendered indefinite. 
For the purpose of examination, the main body will be considered to include a front panel, a back panel, a bottom and opposite side panels, the flat flange of the top section will be considered to include the front panel, the back panel and the opposite 
Claim 12 recites the limitation “the seals include an elongated cutouts between the front panel and the back panel of the flat flange, and the method comprises: aligning the cutouts of the front panel and the back panel”. However, claim 1, from which claim 12 depends, merely defines the flat flange as having a front panel and a back panel. The structure of elongated cutouts between the front panel and the back panel of the flat flange is therefore not clear. Additionally, the claim fails to make clear how a seal can include cutouts. Accordingly, the structure intended by the language of the claim is not clear and thus, the claim is rendered indefinite.
For the purpose of examination, the main body will be considered to include a front panel, a back panel, a bottom and opposite side panels, the flat flange of the top section will be considered to include the front panel, the back panel and the opposite side panels, each of the side panels of the flat flange will be considered to include elongated cutouts, and the method will be considered to comprise aligning the cutouts in each of the side panels. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (US 7,065,937 B2) in view of Warr (US 5,611,626 A), Lee (US 6,808,105 B2) and Umenaka (WO 2015/111736 A1).
Regarding claim 21, Tankersley teaches a heavy duty pack, comprising: a main body including a front (11), a rear (12), a bottom (16) and opposite sides (13, 14) that join the front, the rear and the bottom; and a top section including a flat flange (18) with a front panel, a back panel and a top edge, and angled sections (15) that join the main body to the flat flange; wherein the flat flange includes opposite ends (38) with respective seals adjacent thereto securing the front panel and the back panel together adjacent to the opposite ends (column 4 line 37-column 6 line 14 and FIG. 1-5, 8, 9).
Tankersley teaches the flat flange including a cut-out (26) that defines a handle opening for carrying the pack (FIG. 1, 2, 5) but fails to teach a two-piece plastic handle having an oval configuration and including a first handle member and a second handle member that together include spaced protruding connector pegs and spaced peg receivers that mate with each other to clamp the handle onto the front panel and the back panel of the top section. 
Warr teaches an analogous heavy duty pack comprising a main body (31/32) and a top section including a flat flange (area between seals 36, 39) having a front panel and a back panel. Warr further teaches that it is known in the prior art to configure the flat flange with a slit (37) that defines a handle opening for carrying the pack and that it is further known and desirable in the prior art to configure the flat flange with a two-piece plastic handle (38, 39), including a first handle member (38) and a second handle 
Lee teaches an analogous two-piece handle for reinforcing and strengthening a container handle hole (6, 6a) and further teaches that two-piece reinforcing and strengthening handles are known in the prior art to include a first handle member (21) and a second handle member (21a), wherein the first and second handle members together include spaced protruding connector pegs (8) and spaced peg receivers (9) that mate with each other to clamp the handle onto the container (column 2 line 66-column 3 line 19 and FIG. 1-3 and 8). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tankersley by additionally providing the top section with a two-piece plastic handle within the flat flange that cooperates with the cut-out, as suggested by Warr, and by configuring the two-piece handle with a first handle member and a second handle member, wherein the first and second handle members together include spaced protruding connector pegs and spaced peg receivers that mate with each other to clamp the handle onto the front panel and the back panel of the top section, as taught by Lee, in order to reinforce the handle opening and provide a reinforced handle for carrying the pack.
Additionally, regarding the two-piece plastic handle including an oval configuration, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the two-piece handle of Warr and Lee in order to obtain the shape as claimed, as a change in shape is not patentably distinct over the prior art absent persuasive evidence that the 
Tankersley also fails to teach the seals being spaced from the top edge. Umenaka teaches an analogous heavy duty pack comprising: a main body including a front (12A), a rear (12B), and opposite sides (14) that join the front and rear; and a top section including a flat flange (20) with a front panel, a back panel and a top edge, and angled sections (FIG. 8) that join the main body to the flat flange, wherein the flat flange includes opposite ends with respective seals (18) adjacent thereto securing the front panel and the back panel together adjacent to the opposite ends (Translation: First Embodiment-pages 4-7 and FIG. 8). Umenaka further teaches that analogous seals for securing the front and back panels together adjacent the opposite ends of the flat flange are known in the prior art to be spaced from the top edge (FIG. 8).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tankersley by providing any alternative seal configuration that adequately secures the front and back panel together adjacent to the opposite ends of the flat flange, including seals that are spaced from the top edge, as taught by Umenaka, as it has been shown in the prior art to be a known seal configuration for securing front and back panels together adjacent opposite ends of a flat flange and as the substitution of one known end seal configuration for an alternative known end seal configuration to achieve the equivalent . 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tankersley in view of Warr and Lee. 
Regarding claim 22, Tankersley teaches a heavy duty pack, comprising: a main body including a front (11), a rear (12), a bottom (16) and opposite sides (13, 14) that join the front, the rear and the bottom; and a top section including a flat flange (18) with a front panel, a back panel and a top edge, and angled sections (15) that join the main body to the flat flange; wherein the flat flange includes opposite ends (38) with respective seals adjacent thereto securing the front panel and the back panel together adjacent to the opposite ends (column 4 line 37-column 6 line 14 and FIG. 1-5, 8, 9).
Tankersley teaches the flat flange including a cut-out (26) that defines a handle opening for carrying the pack (FIG. 1, 2, 5) but fails to teach a two-piece plastic handle having an oval configuration and including a first handle member and a second handle member that together include spaced protruding connector pegs with annular lips and spaced peg receivers that mate with each other to clamp the handle onto the front panel and the back panel of the top section. 
Warr teaches an analogous heavy duty pack comprising a main body (31/32) and a top section including a flat flange (area between seals 36, 39) having a front panel and a back panel. Warr further teaches that it is known in the prior art to configure the flat flange with a slit (37) that defines a handle opening for carrying the pack and that it is further known and desirable in the prior art to configure the flat flange with a two-
Lee teaches an analogous two-piece handle for reinforcing and strengthening a container handle hole (6, 6a) and further teaches that two-piece reinforcing and strengthening handles are known in the prior art to include a first handle member (21) and a second handle member (21a), wherein the first and second handle members together include spaced protruding connector pegs (8) with annular lips (8a) and spaced peg receivers (9) that mate with each other to clamp the handle onto the container (column 2 line 66-column 3 line 19 and FIG. 1-3 and 8). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tankersley by additionally providing the top section with a two-piece plastic handle within the flat flange that cooperates with the cut-out, as suggested by Warr, and by configuring the two-piece handle with a first handle member and a second handle member, wherein the first and second handle members together include spaced protruding connector pegs with annular lips and spaced peg receivers that mate with each other to clamp the handle onto the front panel and the back panel of the top section, as taught by Lee, in order to reinforce the handle opening and provide a reinforced handle for carrying the pack. 
Additionally, regarding the two-piece plastic handle including an oval configuration, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the two-. 
Allowable Subject Matter
Claims 1-3, 5, 8 and 10 are allowable. 
Claims 4, 12-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734      

/JES F PASCUA/Primary Examiner, Art Unit 3734